DETAILED ACTION
This office action is in response to the communication received on 07/16/2021 concerning application no. 15/957,783 filed on 04/19/2018.
Claims 1-21 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13-14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a signal processing device associated with the radioprobe for processing…” in claims 1 and 13-14: Paragraph 0058 teaches that the controller/processor 422 controls and implements the radiation or magnetic activity information detection.

“a communication medium associated with the radioprobe to provide…” in claims 1, 10, and 13-15: Paragraph 0035 teaches that the communication device can be a direct coupled device or a wireless communication medium or device, such as a device having Bluetooth capability, for example. Paragraph 0056 teaches that the communication medium can be a wireless connection medium, such as a RF wireless link or a Bluetooth communication.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over McFerron (PGPUB No. US 2009/0326371) in view of Denen et al. (US Patent No. 4,801,803) further in view of Avera Jr. (US Patent No. 4,243,884).

Regarding claim 1, McFerron teaches a hand-held radioprobe for radiation, comprising: 
a probe (Probe 12 in Fig. 1) including a handle having a longitudinal axis and a substantially elongated shaft portion extending from the handle (Abstract teaches that this probe is a hand-held probe. See modified Fig. 1 below), the shaft portion being adapted to be inserted into a cavity of a body or held above a tissue of interest to detect radiation emitted from a radiation emitting source implanted within the body or in the tissue of interest (Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source. Paragraph 0004 teaches that the probe is used by the surgeon to detect sites of radioactivity based on their proximity to radiolabeled antibodies that accumulate in neoplastic tissues at a higher concentration than normal tissue. Paragraph 0010 teaches that the probe detects these sites intraoperatively and paragraph 0012 teaches that the probe is placed proximate to the radiation source);

    PNG
    media_image1.png
    196
    446
    media_image1.png
    Greyscale

Modified Fig. 1
at least one radiation sensor (Detector 18 in Fig. 2) associated with the shaft portion configured to detect and measure radiation emitted from the radiation emitting source (Paragraph 0011 teaches that the probe holds a detector create an electrical signal from a radiation source that the detector is proximate to. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0019 teaches that the detector 19 is at in the housing 16. Fig.  2 shows the housing to be including the shaft of the probe 12 and that the detector 18 is in the probe 12);
a signal processing device (Controller 22 in Fig. 2) associated with the radioprobe for processing data for the detected and measured radiation emitted from the radiation emitting source (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0024 teaches that the controlled 22 is able to control the operation of the probe 12. Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source); and 
a communication medium (Probe wireless data link 24 in Fig. 2) associated with the radioprobe to provide the processed data for the detected and measured radiation emitted from the radiation emitting source from the signal processing device to a receiving device (Console 14 in Fig. 1) associated with an external data processor unit (Signal processor 40 in Fig. 3) for processing and selectively displaying radiation detection information corresponding to the received processed data for the detected and Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14. Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0040 teaches that the gamma count values are displayed. Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source).
However, McFerron is silent regarding a hand-held radioprobe, comprising:
the shaft portion having a detachable probe portion rotatable about the longitudinal axis of the handle to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the radiation emitting source;
a substantially elongated sterile probe cover detachably mounted over the shaft portion.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a hand-held radioprobe (Instrument 12 in Fig. 11), comprising:
a substantially elongated sterile probe cover (Plastic cover 730) detachably mounted over the shaft portion (Col. 29, lines 3-22, teach that the probe can be maintained in a sterile condition with a plastic cover 730. That fits over the probe device 12. This plastic cover is taught to be disposable and made of a polymeric material. This material is used to maintain the sterile condition of the probe. The cover 730 covers the nose portion 732. Fig. 11 shows the cover 730 extending the length of the shaft of the probe 12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a detachable sterile probe cover. This modified apparatus would provide a user with a probe that is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).
However, the combination of McFerron and Denen is silent regarding a radioprobe, comprising:

In an analogous imaging field of endeavor, regarding the design of a radioprobe, Avera Jr. teaches a hand-held radioprobe (Probe assembly 1), comprising:
the shaft portion (Probe head 11) having a detachable probe portion (Abstract teaches that the probe heads are removable from the probe) rotatable about the longitudinal axis of the handle to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the radiation emitting source (Col. 3, lines 10-16 teaches that the probe assembly is able to rotate throughout 360 degrees with respect to the probe handle. The full degree of movement allows for the head of the probe to move about the longitudinal axis at any angle. Col. 6, lines 35-42 teaches that the probe assembly detects radioactivity in the patient body. Col. 2, lines 17-32, teaches that the probe head rotates 360 degrees and the operator is able to place the face against the body for the contact that is considered good contact).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Avera Jr.’s teaching of a detachable shaft portion that is able to rotate about a longitudinal axis of a handle. The modified apparatus would allow for a user to insure good contact and allow for the easy removal of probe components (Col. 2, lines 12-33 of Avera Jr.). Furthermore, the accurate readings of the patient can be performed with the modified apparatus (Col. 2, lines 34-40 of Avera Jr.). 

Regarding claim 2, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
McFerron further teaches a hand-held radioprobe, wherein: 
Paragraph 0020 teaches that the detector 18 generates the gamma detector count. Paragraph 0031 teaches that a threshold can be set to only allow gamma data points that exceed the threshold. Paragraph 0040 teaches the gamma count values can be broken up into different “bins” based on time intervals).

Regarding claim 3, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
However, McFerron is silent regarding a hand-held radioprobe, wherein: 
the shaft portion has a length of 5 cm to 210 cm.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a hand-held radioprobe, wherein: 
the shaft portion has a length of 5 cm to 210 cm (Col. 8, lines 62-64, teaches that the length of the probe device 12 is 19 cm and the portion 22 has a length of 12.7 cm).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a shaft length between 5 cm and 210 cm. This modified apparatus would allow a user to have a radioprobe that has a convenient length and is comfortable to hold during medical procedures while maintaining sterile integrity (Col. 29, lines 19-22 of Denen). Furthermore, this modified probe is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).

Regarding claim 4, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
However, McFerron is silent regarding a hand-held radioprobe, wherein: 
the shaft portion has a thickness of 1 mm to 5 cm.

the shaft portion has a thickness of 1 mm to 5 cm (Col. 8, lines 62-64, teaches that the diameter 12 of the probe 12 is 1.9 cm).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a shaft thickness between 1 mm and 5 cm. This modified apparatus would allow a user to have a radioprobe that has a convenient length and is comfortable to hold during medical procedures while maintaining sterile integrity (Col. 29, lines 19-22 of Denen). Furthermore, this modified probe is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).

Regarding claim 5, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
McFerron further teaches a hand-held radioprobe, wherein the communication medium comprises: 
a data communication medium to transmit the processed data for the detected and measured radiation emitted from the radiation emitting source to a computer, a laptop computer, a tablet or a cell phone device as the receiving device associated with the external data processor unit (Paragraph 0026 established that the console 14 includes receiver 36 and a signal processor 40. Paragraph 0030 teaches that the receiver 38 may include a microprocessor and can be utilized in a computer device. Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source).


McFerron further teaches a hand-held radioprobe, wherein: 
the communication medium is a direct-coupled wired or a wireless communication medium (Paragraph 0025 teaches that the probe wireless data link 24 is able to wirelessly transmit data to the console 14. This can include telecommunication protocols such as Bluetooth. It should be noted that McFerron also discloses that previous gamma detection models included probes that connected to a console via a flexible cable).

Regarding claim 7, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
McFerron further teaches a hand-held radioprobe, further comprising: 
a power supply device for powering the at least one radiation sensor, the signal processing device and the communication medium (Paragraph 0019 teaches that the probe 12, which includes the detector 18, a preamplifier 20, a controller 22 and a probe wireless data link 24, are powered by a power source).

Regarding claim 8, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
McFerron further teaches a hand-held radioprobe, wherein: 
the at least one radiation sensor is a metal-oxide-semiconductor field-effect transistor (MOSFET) sensor or a semiconductor diode or a scintillation counter (Paragraph 0020 teaches that the detector can made from cadmium zinc telluride or any other semiconductor material. Paragraph 0021 teaches that the device can be a scintillating device or a silicon PIN diode).


However, the combination of McFerron and Denen is silent regarding a hand-held radioprobe, wherein: 
the detachable probe portion comprises a detachable curved probe portion configured to angle a tip of the probe in a range of from ten degrees (10°) to ninety degrees (90°) with respect to the longitudinal axis of the handle and adapted to be selectively rotated about the longitudinal axis into the plurality of predetermined angular positions to position the probe for detecting and measuring the radiation emitted from the radiation emitting source.
	In an analogous imaging field of endeavor, regarding the design of a radioprobe, Raylman teaches a hand-held radioprobe, wherein: 
the detachable probe portion (Probe head 11) comprises a detachable curved probe portion (Abstract teaches that the probe heads are removable from the probe. Figs 5-6 show the curved features of the probe head) configured to angle a tip of the probe in a range of from ten degrees (10°) to ninety degrees (90°) with respect to the longitudinal axis of the handle and adapted to be selectively rotated about the longitudinal axis into the plurality of predetermined angular positions to position the probe for detecting and measuring the radiation emitted from the radiation emitting source (Col. 3, lines 10-16 teaches that the probe assembly is able to rotate throughout 360 degrees with respect to the probe handle. The full degree of movement allows for the head of the probe to move about the longitudinal axis at any angle. Col. 6, lines 35-42 teaches that the probe assembly detects radioactivity in the patient body. Col. 2, lines 17-32, teaches that the probe head rotates 360 degrees and the operator is able to place the face against the body for the contact that is considered good contact. Abstract teaches that the assembly is able to monitor radioactive tracers).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Avera Jr.’s teaching of a detachable shaft portion that is able to rotate about a longitudinal axis of a handle with a degree 

Regarding claim 11, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
McFerron further teaches a hand-held radioprobe, wherein: 
the radiation emitting source produces radiation emissions selected from the group consisting of alpha rays, beta rays, gamma rays, x rays, and neutrons (Paragraph 0020 teaches that the detector is detecting gamma radiation from a source that it is proximate to).

Regarding claim 13, McFerron teaches a probe (Probe 12 in Fig. 1), comprising: 
a handle having a longitudinal axis and a substantially elongated shaft portion extending from the handle (Abstract teaches that this probe is a hand-held probe. See modified Fig. 1 below), the shaft portion being adapted to be inserted into a cavity of a body or held above a tissue of interest to detect radiation emitted from a radiation emitting source or to detect magnetic activity from a magnetic emitting source implanted within the body or in the tissue of interest (Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source. Paragraph 0004 teaches that the probe is used by the surgeon to detect sites of radioactivity based on their proximity to radiolabeled antibodies that accumulate in neoplastic tissues at a higher concentration than normal tissue. Paragraph 0010 teaches that the probe detects these sites intraoperatively and paragraph 0012 teaches that the probe is placed proximate to the radiation source),

    PNG
    media_image1.png
    196
    446
    media_image1.png
    Greyscale

Modified Fig. 1
at least one sensor (Detector 18 in Fig. 2) associated with the shaft portion configured to detect and measure the radiation emitted from the radiation emitting source or to detect and measure the magnetic activity from the magnetic emitting source (Paragraph 0011 teaches that the probe holds a detector create an electrical signal from a radiation source that the detector is proximate to. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0019 teaches that the detector 19 is at in the housing 16. Fig. 2 shows the housing to be including the shaft of the probe 12);
a signal processing device (Controller 22 in Fig. 2) for processing data for the detected and measured the radiation emitted from the radiation emitting source or for the detected and measured magnetic activity from the magnetic emitting source (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0024 teaches that the controlled 22 is able to control the operation of the probe 12. Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source.); and 
a communication medium (Probe wireless data link 24 in Fig. 2) associated with the probe to provide the processed data for the detected and measured radiation emitted from the radiation emitting source or to provide the processed data for the detected and measured magnetic activity emitted from the magnetic emitting source from the signal processing device to a receiving device (Console 14 in Fig. 1) associated with an external data processor unit (Signal processor 40 in Fig. 3), the external data processor unit for processing and selectively displaying radiation detection information corresponding to Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14. Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0040 teaches that the gamma count values are displayed. Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source).
However, McFerron is silent regarding a probe, comprising:
the shaft portion having a detachable probe portion rotatable about the longitudinal axis of the handle to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the radiation emitting source;
a substantially elongated sterile probe cover detachably mounted over the shaft portion.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a hand-held radioprobe (Instrument 12 in Fig. 11), comprising:
a substantially elongated sterile probe cover (Plastic cover 730) detachably mounted over the shaft portion (Col. 29, lines 3-22, teach that the probe can be maintained in a sterile condition with a plastic cover 730. That fits over the probe device 12. This plastic cover is taught to be disposable and made of a polymeric material. This material is used to maintain the sterile condition of the probe. The cover 730 covers the nose portion 732. Fig. 11 shows the cover 730 extending the length of the shaft of the probe 12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a detachable sterile probe cover. 
However, the combination of McFerron and Denen is silent regarding a probe, comprising:
the shaft portion having a detachable probe portion rotatable about the longitudinal axis of the handle to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the radiation emitting source.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Avera Jr. teaches a probe (Probe assembly 1), comprising:
the shaft portion (Probe head 11) having a detachable probe portion (Abstract teaches that the probe heads are removable from the probe) rotatable about the longitudinal axis of the handle to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the radiation emitting source (Col. 3, lines 10-16 teaches that the probe assembly is able to rotate throughout 360 degrees with respect to the probe handle. The full degree of movement allows for the head of the probe to move about the longitudinal axis at any angle. Col. 6, lines 35-42 teaches that the probe assembly detects radioactivity in the patient body. Col. 2, lines 17-32, teaches that the probe head rotates 360 degrees and the operator is able to place the face against the body for the contact that is considered good contact).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Avera Jr.’s teaching of a detachable shaft portion that is able to rotate about a longitudinal axis of a handle. The modified apparatus would allow for a user to insure good contact and allow for the easy removal of probe components (Col. 2, lines 12-33 of Avera Jr.). Furthermore, the accurate readings of the patient can be performed with the modified apparatus (Col. 2, lines 34-40 of Avera Jr.).


a probe (Probe 12 in Fig. 1), the probe adapted to be inserted into a cavity of a body or held above a tissue of interest to detect radiation emitted from a radiation emitting source or to detect magnetic activity from a magnetic emitting source implanted within the body or in the tissue of interest (Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source. Paragraph 0004 teaches that the probe is used by the surgeon to detect sites of radioactivity based on their proximity to radiolabeled antibodies that accumulate in neoplastic tissues at a higher concentration than normal tissue. Paragraph 0010 teaches that the probe detects these sites intraoperatively and paragraph 0012 teaches that the probe is placed proximate to the radiation source), the probe having a longitudinal axis and a shaft portion (Abstract teaches that this probe is a hand-held probe. See modified Fig. 1 below);

    PNG
    media_image1.png
    196
    446
    media_image1.png
    Greyscale

Modified Fig. 1
at least one sensor (Detector 18 in Fig. 2) associated with the shaft portion to detect and measure the radiation emitted from the radiation emitting source or to detect and measure the magnetic activity from the magnetic source (Paragraph 0011 teaches that the probe holds a detector create an electrical signal from a radiation source that the detector is proximate to. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0019 teaches that the detector 19 is at in the housing 16. Fig. 2 shows the housing to be including the shaft of the probe 12. Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source); 
a signal processing device (Controller 22 in Fig. 2) associated with the probe for processing data for the detected and measured radiation emitted from the radiation emitting source or for the detected and measured magnetic activity from the magnetic emitting source (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0024 teaches that the controlled 22 is able to control the operation of the probe 12. Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source); and 
a communication medium (Probe wireless data link 24 in Fig. 2) associated with the probe to provide the processed data for the detected and measured radiation emitted from the radiation emitting source or to provide the processed data for the detected and measured magnetic activity from the magnetic emitting source from the signal processing device to a receiving device (Console 14 in Fig. 1) associated with an external data processor unit (Signal processor 40 in Fig. 3) for processing and selectively displaying radiation detection information corresponding to the received processed data for the detected and measured radiation emitted from the radiation emitting source or for processing and selectively displaying magnetic activity information corresponding to the received processed data for the detected and measured magnetic activity from the magnetic emitting source (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14. Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0040 teaches that the gamma count values are displayed. Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source).
However, McFerron is silent regarding a detection system, comprising:

a sterile probe cover detachable mounted over the shaft portion.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a detection system, comprising:
a sterile probe cover (Plastic cover 730) detachably mounted over the shaft portion (Col. 29, lines 3-22, teach that the probe can be maintained in a sterile condition with a plastic cover 730. That fits over the probe device 12. This plastic cover is taught to be disposable and made of a polymeric material. This material is used to maintain the sterile condition of the probe. The cover 730 covers the nose portion 732. Fig. 11 shows the cover 730 extending the length of the shaft of the probe 12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a detachable sterile probe cover. This modified apparatus would provide a user with a probe that is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).
However, the combination of McFerron and Denen is silent regarding a detection system, comprising:
the shaft portion having a detachable probe portion rotatable about the longitudinal axis to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the radiation emitting source or for detecting and measuring the magnetic activity from the magnetic emitting source.

the shaft portion (Probe head 11) having a detachable probe portion (Abstract teaches that the probe heads are removable from the probe) rotatable about the longitudinal axis to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the radiation emitting source or for detecting and measuring the magnetic activity from the magnetic emitting source (Col. 3, lines 10-16 teaches that the probe assembly is able to rotate throughout 360 degrees with respect to the probe handle. The full degree of movement allows for the head of the probe to move about the longitudinal axis at any angle. Col. 6, lines 35-42 teaches that the probe assembly detects radioactivity in the patient body. Col. 2, lines 17-32, teaches that the probe head rotates 360 degrees and the operator is able to place the face against the body for the contact that is considered good contact).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Avera Jr.’s teaching of a detachable shaft portion that is able to rotate about a longitudinal axis of a handle. The modified apparatus would allow for a user to insure good contact and allow for the easy removal of probe components (Col. 2, lines 12-33 of Avera Jr.). Furthermore, the accurate readings of the patient can be performed with the modified apparatus (Col. 2, lines 34-40 of Avera Jr.).

Regarding claim 15, modified McFerron teaches the detection system in claim 14, as discussed above.
McFerron further teaches a detection system for detecting radiation or magnetic activity, further comprising: 
the receiving device for receiving from the communication medium the processed data for the detected and measured radiation emitted from the radiation emitting source or for receiving from the Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14. Paragraph 0026 established that the console 14 includes receiver 36 and a signal processor 40);
the external data processor unit associated with the receiving device for processing the received processed data for the detected and measured radiation emitted from the radiation emitting source to provide radiation detection information or for processing the received processed data for the detected and measured magnetic activity from the magnetic emitting source to provide magnetic activity information (Paragraph 0020 teaches that the detector 18 generates the gamma detector count. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data); and 
a display device associated with the external data processor unit to selectively display the radiation detection information or to selectively display the magnetic activity information (Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0040 teaches that the gamma count values are displayed. Paragraph 0031 teaches that a threshold can be set to only allow gamma data points that exceed the threshold. Paragraph 0040 teaches the gamma count values can be broken up into different “bins” based on time intervals)

Regarding claim 16, modified McFerron teaches the detection system in claim 15, as discussed above.
McFerron further teaches a detection system for detecting radiation or magnetic activity, wherein: 
the receiving device and the external data processor unit comprise a computer, a laptop computer, a tablet, or a cell phone device (Paragraph 0026 established that the console 14 includes receiver 36 and a signal processor 40. Paragraph 0030 teaches that the receiver 38 may include a microprocessor and can be utilized in a computer device).

Regarding claim 17, McFerron teaches a method for measuring radiation or magnetic activity, comprising the steps of: 
identifying a target tissue of interest (Paragraph 0004 teaches that the probe is used by the surgeon to detect sites of radioactivity based on their proximity to radiolabeled antibodies that accumulate in neoplastic tissues at a higher concentration than normal tissue); 
disposing a radiation emitting source or a magnetic emitting source at a location corresponding to the target tissue of interest (Paragraph 0007 teaches that the radioactive tracing agent is injected at the site of a primary tumor. Paragraph 0004 teaches that the radiolabeled antibodies accumulate in neoplastic tissues at a higher concentration than normal tissue); 
positioning a probe in proximity to the radiation emitting source or in proximity to the magnetic emitting source, the probe adapted to be inserted into a cavity of a body or held above the target tissue of interest to detect radiation emitted from the radiation emitting source or to detect magnetic activity from the magnetic emitting source (Paragraph 0010 teaches that the probe detects these sites intraoperatively and paragraph 0012 teaches that the probe is placed proximate to the radiation source), the probe having a shaft portion and a longitudinal axis (Abstract teaches that this probe is a hand-held probe. See modified Fig. 1 below);

    PNG
    media_image1.png
    196
    446
    media_image1.png
    Greyscale

Modified Fig. 1
measuring radioactivity from the radiation emitted from radiation emitting source or measuring the magnetic activity from the magnetic emitting source based on a distance of the probe from the radiation emitting source or from the magnetic emitting source (Paragraph 0011 teaches that the probe holds a detector create an electrical signal from a radiation source that the detector is proximate to. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54 and that the radiation is emitted from the source); 
transmitting from the probe radioactivity data corresponding to the measurement of the radioactivity or transmitting from the probe magnetic activity data corresponding to the measurement of the magnetic activity to a data processor by wired or wireless communication (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14);
processing by the data processor the received radioactivity data to provide radiation detection information or processing by the data processor the received magnetic activity data to provide magnetic activity information (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data); and 
selectively displaying by a display device associated with the data processor the radiation detection information or the magnetic activity information (Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0031 teaches that a threshold can be set to only allow gamma data points that exceed the threshold. Paragraph 0040 teaches the gamma count values can be broken up into different “bins” based on time intervals. Paragraph 0040 teaches that the gamma count values are displayed).
However, McFerron is silent regarding a method, comprising the steps of:
a sterile cover detachably mounted over the shaft portion, and 
the shaft portion having a detachable probe portion rotatable about the longitudinal axis to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the 
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a method, comprising the steps of:
the probe having a shaft portion and a sterile cover (Plastic cover 730) detachably mounted over the shaft portion (Col. 29, lines 3-22, teach that the probe can be maintained in a sterile condition with a plastic cover 730. That fits over the probe device 12. This plastic cover is taught to be disposable and made of a polymeric material. This material is used to maintain the sterile condition of the probe. The cover 730 covers the nose portion 732. Fig. 11 shows the cover 730 extending the length of the shaft of the probe 12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a detachable sterile probe cover. This modified method would provide a user with a probe that is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).
However, the combination of McFerron and Denen is silent regarding a method, comprising:
the shaft portion having a detachable probe portion rotatable about the longitudinal axis to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the radiation emitting source or for detecting and measuring the magnetic activity from the magnetic emitting source.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Avera Jr. teaches a method, comprising:
the shaft portion (Probe head 11) having a detachable probe portion (Abstract teaches that the probe heads are removable from the probe) rotatable about the longitudinal axis to selectively rotate the probe portion into a plurality of predetermined angular positions about the longitudinal axis to position the probe for detecting and measuring the radiation emitted from the radiation emitting source or Col. 3, lines 10-16 teaches that the probe assembly is able to rotate throughout 360 degrees with respect to the probe handle. The full degree of movement allows for the head of the probe to move about the longitudinal axis at any angle. Col. 6, lines 35-42 teaches that the probe assembly detects radioactivity in the patient body. Col. 2, lines 17-32, teaches that the probe head rotates 360 degrees and the operator is able to place the face against the body for the contact that is considered good contact).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Avera Jr.’s teaching of a detachable shaft portion that is able to rotate about a longitudinal axis of a handle. The modified method would allow for a user to insure good contact and allow for the easy removal of probe components (Col. 2, lines 12-33 of Avera Jr.). Furthermore, the accurate readings of the patient can be performed with the modified method (Col. 2, lines 34-40 of Avera Jr.).

Regarding claim 20, modified McFerron teaches the method for measuring radiation or magnetic activity in claim 17, as discussed above.
McFerron further teaches a method for measuring radiation or magnetic activity, wherein: 
the data processor is a cell phone, a computer, a laptop computer or a tablet (Paragraph 0026 established that the console 14 includes receiver 36 and a signal processor 40. Paragraph 0030 teaches that the receiver 38 may include a microprocessor and can be utilized in a computer device).

Regarding claim 21, modified McFerron teaches the method for measuring radiation or magnetic activity in claim 17, as discussed above.
McFerron further teaches a method for measuring radiation or magnetic activity, further comprising the step of: 
Paragraphs 0006-0007 teaches that the lymph nodes can be removed by the surgeon near the cancerous site and that the lymph nodes are marked with a tracing agent).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McFerron (PGPUB No. US 2009/0326371) in view of Denen et al. (US Patent No. 4,801,803) further in view of Avera Jr. (US Patent No. 4,243,884) further in view of Raylman et al. (US Patent No. 6,236,880).

Regarding claim 10, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
However, the combination of McFerron, Denen, and Avera Jr. is silent regarding a hand-held radioprobe, wherein: 
the communication medium of the radioprobe communicates with the receiving device to provide information associated with an intensity of the radiation emitting source.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Raylman teaches a hand-held radioprobe, wherein: 
the communication medium of the radioprobe communicates with the receiving device to provide information associated with an intensity of the radiation emitting source (Col. 5, line 43-50, teaches that the display region 100 outputs data which includes the intensity of detected radiation signals).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron, Denen, and Avera Jr. with Raylman’s teaching of the data transmission of intensity values associated with radiation emission. This modified apparatus would allow a user to have a more dynamic manner of changing detection characteristics and/or the detector size that is exposed to the radiation (Col. 2, lines 47-49, of Raylman). Furthermore, the shape 

Regarding claim 18, modified McFerron teaches the method of measuring radiation or magnetic activity in claim 17, as discussed above.
However, the combination of McFerron, Denen, and Avera Jr. is silent regarding a method of measuring radiation or magnetic activity, further comprising the steps of: 
quantifying by the data processor the received radioactivity data to provide the radiation detection information corresponding to one or more of counts versus time or counts versus distance; and 
displaying on the display device the quantified counts versus time or the counts versus distance.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Raylman teaches a method of measuring radiation or magnetic activity, further comprising the steps of: 
quantifying by the data processor the received radioactivity data to provide the radiation detection information corresponding to one or more of counts versus time or counts versus distance (Col 6, lines 49-67 and Col. 7, lines 1-3, teach that the that the count rate information is obtained over time and displayed for the user); and 
displaying on the display device the quantified counts versus time or the counts versus distance (Col 6, lines 49-67 and Col. 7, lines 1-3, teach that the that the count rate information is obtained over time and displayed for the user).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron, Denen, and Avera Jr. with Raylman’s teaching of a displaying data that relating to counts with respect to time or distance. This modified method would allow a user to have a more dynamic manner of changing detection characteristics and/or the detector size that is exposed to the radiation (Col. 2, lines 47-49, of Raylman). Furthermore, the shape of the probe is able to conform to the shape of the user’s hand to minimize fatigue (Col. 2, lines 57-59, of Raylman).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McFerron (PGPUB No. US 2009/0326371) in view of Denen et al. (US Patent No. 4,801,803) further in view of Avera Jr. (US Patent No. 4,243,884) further in view of Scibilia et al. (US Patent 6,021,341). 

Regarding claim 12, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
However, the combination of McFerron, Denen, and Avera Jr. is silent regarding a hand-held radioprobe, wherein: 
the shaft portion of the probe includes a housing material selected from the group consisting of a polymeric material, glass; silicone, stainless steel, tungsten, copper, titanium and an alloy thereof.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Scibilia teaches a hand-held radioprobe, wherein: 
the shaft portion of the probe includes a housing material selected from the group consisting of a polymeric material, glass; silicone, stainless steel, tungsten, copper, titanium and an alloy thereof (Col. 4, lines 60-67, teach that the probe can be made of teflon, which is a polymeric material, or stainless steel).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron, Denen, and Avera Jr. with Scibilia’s teaching of a shaft of a radioprobe that is made of either a polymeric material or steel. This modified apparatus would allow a user to be able to use a medical instrument that is flexible, sterile, and inert. Furtherrmore, the modified apparatus would be able to reach hard to access sites during detection (Col. 3, lines 48-52, of Scibilia).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McFerron (PGPUB No. US 2009/0326371) in view of Denen et al. (US Patent No. 4,801,803) further in view of Avera Jr. (US Patent No. 4,243,884) further in view of Speeg et al. (PGPUB No. US 2020/0196964).

Regarding claim 19, modified McFerron teaches the method of measuring radiation or magnetic activity in claim 17, as discussed above.
However, the combination of McFerron, Denen, and Avera Jr. is silent regarding a method of measuring radiation or magnetic activity, further comprising the steps of: 
quantifying by the data processor the received magnetic activity data to provide the magnetic activity information corresponding to one or more of magnetic flux density, magnetic flux, magnetic field strength or magnetic field intensity in relation to the measurement of the magnetic activity from the magnetic emitting source; and 
displaying on the display device one or more of the quantified magnetic flux density, magnetic flux, magnetic field strength or magnetic field intensity.
In an analogous imaging field of endeavor, regarding the design of a signal detection probe, Speeg teaches a method of measuring radiation or magnetic activity, further comprising the steps of: 
quantifying by the data processor the received magnetic activity data to provide the magnetic activity information corresponding to one or more of magnetic flux density, magnetic flux, magnetic field strength or magnetic field intensity in relation to the measurement of the magnetic activity from the magnetic emitting source (Paragraph 0059 teaches that the magnetic field strength is measured by the probe 122); and 
displaying on the display device one or more of the quantified magnetic flux density, magnetic flux, magnetic field strength or magnetic field intensity (Paragraph 0059 teaches that the measured strength can be displayed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron, Denen, and Avera Jr. with Speeg’s .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nickson (PGPUB No. US 2007/0222467): Teaches a detachable shaft member that is capable of rotating at an angle about the longitudinal axis in another direction that is different from Avera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                       


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793